UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 FADI AL MAQALAH, et al.,
        Petitioners,
                v.                                         Civil Action No. 06-1669
 ROBERT GATES, et al.,
        Respondents.


 HAJI WAZIR, et al.,
        Petitioners,
                v.                                         Civil Action No. 06-1697
 ROBERT GATES, et al.,
        Respondents.


 AMIN AL BAKRI, et al.,
        Petitioners,
                v.                                         Civil Action No. 08-1307
 BARACK H. OBAMA, et al.,
        Respondents.


 REDHA AL-NAJAR, et al.,
        Petitioners,
                v.                                         Civil Action No. 08-2143
 ROBERT GATES, et al.,
        Respondents.



                                           ORDER

       The Court has reviewed respondents' January 16, 2009 filings in these cases, which

identified (1) the number of detainees held at Bagram Airfield; (2) the number of Bagram
detainees who were captured outside Afghanistan; and (3) the number of Bagram detainees who

are Afghan citizens. In their memoranda in support of their motions to dismiss these cases,

respondents represented that "[s]ince the war in Afghanistan began, the United States has

captured, screened and released thousands of individuals" and that a significant number of

Bagram detainees are expected to be transferred. See, e.g., Respondents' Reply Memorandum in

Support of their Motion to Dismiss Al Maqalah's Petition for Writ of Habeas Corpus at 18 (citing

Declaration of Charles A. Tennison ¶¶ 9, 16 (attached as Ex. 1 to Respondents' Motion to

Dismiss)). Hence, the information provided in respondents' January 16, 2009 filings may already

be out-of-date. Accordingly, it is hereby ORDERED that respondents shall file with the Court,

in writing and by not later than March 11, 2009, updated responses to the three categories

identified above. Additionally, with respect to category (2), respondents shall identify whether

the number provided includes each of the four petitioners in these cases.

        SO ORDERED.

                                                         /s/
                                                    JOHN D. BATES
                                                United States District Judge


Date:    March 2, 2009